IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT
                               _______________

                                 No. 97-20673
                              Summary Calendar
                               _______________


                              KOFI AMUA-SEKYI,

                                                 Plaintiff-Appellant,

                                    VERSUS

                            BURTON RAIFORD,
          Commissioner of Texas Department of Human Services,

                                      and

                              MAMIE EWING,
                 Regional Administrator of Region 6 of
                  Texas Department of Human Services,

                                                 Defendants-Appellees.

                          _________________________

             Appeal from the United States District Court
                  for the Southern District of Texas
                             (H-95-CV-1567)
                       _________________________
                            January 29, 1998


Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*



      The    plaintiff,     Kofi   Amua-Sekyi,     sued   officials     of   the

defendant state agency, the Texas Department of Human Services,


      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
under title VII and the Age Discrimination in Employment Act,

claiming he was unlawfully denied employment after having applied

several times. The matter was submitted by consent to a magistrate

judge, who granted summary judgment in favor of the defendants.

     On appeal, Amua-Sekyi pursues only his age discrimination

claim.   We affirm, essentially for the reasons given by the

magistrate in her comprehensive and convincing twenty-three-page

Memorandum   and   Order   Granting   Defendants'   Motion   for   Summary

Judgment entered on July 16, 1997.

     AFFIRMED.




                                      2